     Case 2:19-cv-08925-PSG-KS Document 42 Filed 03/02/21 Page 1 of 1 Page ID #:3452




 1
 2
 3
                                                                              JS-6
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
       MELISSA ESCOBAR,                  ) NO. CV 19-8925-PSG (KS)
11                                       )
                       Petitioner,
12                                       )
               v.                        ) JUDGMENT
13                                       )
14     MOLLY HILL,                       )
                                         )
15                     Respondent.       )
16     _________________________________ )
17
18           Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19     States Magistrate Judge,
20
21          IT IS ADJUDGED that this action is dismissed with prejudice.
22
23     DATED: 3/2/21                               _____________________________________
24                                                          PHILIP S. GUTIERREZ
                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
